United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1706
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Deandre W. Robinson,                    * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 14, 2008
                                Filed: January 17, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Deandre Robinson appeals the 90-month prison sentence that the district court1
imposed after granting the government’s Federal Rule of Criminal Procedure 35(b)
motion to reduce his sentence based on substantial assistance. Robinson’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
reduction was inadequate in view of Robinson’s cooperation with the government.




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Counsel’s argument is unavailing. See United States v. Haskins, 479 F.3d 955,
957 (8th Cir. 2007) (per curiam) (court lacks jurisdiction to hear appeal of district
court’s decision on Rule 35(b) motion; United States v. Booker, 543 U.S. 220 (2005),
did not expand 18 U.S.C. § 3742(a) to include appellate review of discretionary
sentencing reductions); United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998)
(per curiam) (challenge to extent of sentence reduction upon government’s Rule 35(b)
motion was unreviewable because appeal was not based on any criteria listed in
§ 3742(a)). Having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues.

      The judgment is affirmed.
                      ______________________________




                                         -2-